Proceeding pursuant to CPLR article 78 to review a determination of the respondent Public Employment Relations Board, dated September 24, 1981, which, after a hearing, dismissed an improper labor practice charge. Determination confirmed and proceeding dismissed on the merits, with one bill of costs. The determination of the respondent is supported by substantial evidence (Matter of Incorporated Vil. of Lynbrook v New York State Public Employment Relations Bd., 48 NY2d 398). Titone, J. P., Lazer, Weinstein and Boyers, JJ., concur.